Turner, J., dissenting: Since according to the third sentence under the heading Findings of Fact we have specifically declared that the terms “purchase,” “buy,” “loan,” “donate,” “sell” or “sale,” “amortize,” “interest,” and certain other words as used in the said “findings” do not “necessarily” represent “our conclusions of fact regarding the respective transactions,” we are left, it would seem to me, without a factual basis for decision of the case and in such circumstances I do not see how it may properly be said that the cases cited are or are not controlling. I accordingly note my dissent. MulRONEy and Drennen, JJ., agree with this dissent.